People ex rel. Richards v Brann (2021 NY Slip Op 03296)





People ex rel. Richards v Brann


2021 NY Slip Op 03296


Decided on May 25, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2021-03327

[*1]The People of the State of New York, ex rel. Devante Richards, petitioner,
vCynthia Brann, etc., respondent.


Devante Richards, East Elmhurst, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Hannah X. Scotti, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Devante Richards upon his own recognizance or for bail reduction upon Queens County Indictment No. 1152/20.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., LASALLE, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court